IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


TWL REALTY, LLC AND KEYSTONE            : No. 87 MAL 2016
CORRECTIONAL SERVICES, INC.             :
                                        :
                                        : Petition for Allowance of Appeal from
           v.                           : the Order of the Commonwealth Court
                                        :
                                        :
WEST HANOVER TOWNSHIP ZONING            :
HEARING BOARD                           :
BOARD OF SUPERVISORS OF WEST            :
HANOVER TOWNSHIP,                       :
                                        :
                 Intervenor             :
                                        :
                                        :
                                        :
                                        :
PETITION OF: BOARD OF                   :
SUPERVISORS OF WEST HANOVER             :
TOWNSHIP,                               :
                                        :
                 Intervenor             :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.